942 F.2d 795
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles WOOLERY a/k/a Chuck Woolery, Teri Woolery, CharwoolProductions, Inc., a California corporation,Plaintiffs-Appellants,v.BLUE CORAL, INC., a Delaware corporation, Defendant-Appellee.
No. 90-56002.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 15, 1991.*Decided Aug. 28, 1991.

1
Before WILLIAM A. NORRIS and DAVID R. THOMPSON, Circuit Judges, and KING, District Judge**.


2
MEMORANDUM***


3
A grant of summary judgment is reviewed de novo.


4
Viewing the evidence in a light most favorable to the nonmoving party, we conclude that there are genuine issues of material fact regarding the meaning and effect of the agreement between the parties and of the release signed by the plaintiff such that summary judgment on the contract and privacy counts is inappropriate.


5
The only competent evidence presented to the court regarding Plaintiff's fraud claim is that Blue Coral presented the Release to Woolery in a busy situation that was perhaps not conducive to a careful reading of the Release and the language of the Release was ambiguous.   This is not sufficient evidence to prove fraud.


6
The judgment of the district court is REVERSED as to the claims for breach of contract and invasion of privacy and AFFIRMED as to the claim for fraud.


7
Remanded for further proceedings consistent herewith.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by the 9th Cir.R. 36-3